REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Kostrzewski discloses a robotic surgical system (FIG. 3) for performing surgery, the system comprising: a robotic arm (306) with an end effector (304) comprising a universal surgical instrument guide (310|402|500) arranged to securely hold a surgical instrument guide and restrict movement of a surgical instrument therethrough; and a manipulator (208) arranged to allow robotically-assisted or unassisted positioning and/or movement of the surgical instrument guide by a user with at least four degrees of freedom to align an axis defined by the universal surgical instrument guide at a desired trajectory in relation to a patient situation (FIG. 2), wherein the universal surgical instrument guide comprises: a body (500, FIG. 5) arranged to be mechanically coupled to the robotic arm, the body comprising: a first channel (510) having an interior surface sized and shaped to accommodate a tightening screw (410, FIG. 4) that, upon insertion and engaging of the tightening screw, securely attaches the body directly or indirectly to the robotic arm of the robotic surgical system, a second channel (508) having an interior surface shaped and sized to accommodate a portion of a surgical instrument guide (FIG. 4), wherein: the second channel comprises a first opening (at 508), and the interior surface of the second channel defines an axis such that, when the surgical instrument guide is inserted into the universal surgical instrument guide, movement of a surgical instrument guide is constrained along the axis when the surgical instrument guide is moved within the surgical instrument guide, a handle support member arranged for the manipulator to be securely held thereto (FIGS. 3-4). However, the prior art, alone or in combination, fails to disclose wherein a portion of the second channel adjacent to the first opening is threaded such that when the surgical instrument guide is inserted in the second channel, threads of the threaded portion of the second channel engage threads on the surgical instrument guide to securely hold the surgical instrument guide, and - 46 -Attorney Docket No. ROBOT.031.0004an opening sized and shaped to receive a fastener to attach a navigation marker used by a navigation camera to track the position of the surgical instrument guide.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775